Citation Nr: 1721745	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for depression, and if so, whether service connection for a psychiatric disorder is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2016, the Veteran testified at a hearing before a Decision Review Officer at the RO in Waco, Texas.  A transcript of that hearing is of record.

Although the Veteran's representative addressed a claim for service connection     for erectile dysfunction (ED) in the Informal Hearing Presentation, the Veteran's substantive appeal limited the appeal to the psychiatric issue and the claim for ED     is not before the Board.  38 C.F.R. § 20.202

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency            of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 2006 rating decision that denied service connection for depression was not appealed and no new and material evidence was submitted during the appeal period; therefore, the decision is final.

2.  Evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for depression was initially denied in a December 2006 rating decision on the basis that the service treatment records and the evidence following service did not show that the Veteran had a current diagnosed mental condition.  The Veteran did not submit a timely notice of disagreement or new and material evidence during the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence received since the last final denial of the Veteran's claim in the December 2006 rating decision includes a private treatment report dated in July 2013 from           the Veteran's family physician that suggests the Veteran suffers from anxiety and depression.  As this opinion must be presumed credible for purposes of reopening a claim and goes to the previously unestablished element of a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App.   at 117.  Therefore, the Veteran's claim for service connection for depression is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate review of the Veteran's claim for service connection for a psychiatric disorder. 

The record indicates that there are outstanding VA and / or private treatment records.  Specifically, a June 2016 VA treatment record indicated that the Veteran reported he is under treatment for a psychiatric diagnosis that contributes to his diabetes and the clinician observed that depression was included on his problem   list.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Additionally, although Dr. Eneli noted the Veteran has been treated by him for symptoms including depression and anxiety,  no treatment records from that physician appear to be contained in the record. Such should be requested on remand.

Finally, as some VA treatment records do note an assessment of major depression, although it is unclear whether such diagnosis is based on historical reports rather than a psychiatric evaluation, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records from June 2016 to present, to specifically include any mental health treatment.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, and to prepare an authorization form for those providers to include from Dr. Eneli so that the records can be requested. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule a VA examination to determine whether the Veteran suffers from a current psychiatric disorder and if so, whether such is related to service.    The claims file must be reviewed in conjunction with the examination and the results reported.  If psychological testing is deemed necessary, such should be completed.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a current psychiatric disorder other than a personality disorder.  If the examiner finds the Veteran has no psychiatric diagnosis, the examiner should reconcile the diagnosis of major depression noted in VA treatment records.  For any psychiatric disorder diagnosed on the examination, other than a personality disorder, or if  psychiatric diagnoses in VA treatment records since 2012 include a supported psychiatric diagnosis, the examiner should provide an opinion as to whether the psychiatric disorder at least as likely as not (50 percent probability     or greater) arose during service or is otherwise related to service.  A rationale for the opinions expressed should be provided. 

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and           be given an opportunity to respond thereto.  The case     should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


